DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umetani (JP 2005-107296).

Regarding claim 1, Umetani discloses a structure (10-1, Fig. 12; page 21, para [0080]) comprising:
a substrate (12, Fig. 12; page 19, para [0073]); and

	wherein, upon observing a cross section of the reflective layer (11, Fig. 11; page 24, para [0088]) in a thickness direction by a scanning electron microscope (Fig. 11; page 14, para [0057]), lines formed by bright portions (bright portions between lines of A and B, Fig. 11; page 24, para [0088]) and lines formed by dark portions (lines of A and B, Fig. 11; page 24, para [0088]) derived from the cholesteric liquid crystalline phase (pages 23-24, para [0086, 0088-0089]) have a wave-like structure (wave-like structure of A and B, Fig. 11), and
	at least a part of the lines formed by bright portions (bright portions between lines of A and B, Fig. 11) and the lines formed by dark portions (lines of A and B, Fig. 11) are discontinuous (bright portions between lines of A and B and lines of A and B are discontinuous, Fig. 11).

Regarding claim 3, Umetani discloses a structure with all the limitations above and further discloses wherein the lines formed by bright portions (bright portions between lines of A and B, Fig. 11) and the lines formed by dark portions (lines of A and B, Fig. 11) derived from the cholesteric liquid crystalline phase (pages 23-24, para [0086, 0088-0089]) are inclined (such as inclined portions of A and B, Fig. 11) with respect to the surface of the substrate (such as upper surface of 12, Figs. 11-12) and have a periodic structure in which lines formed by linear bright portions (bright portions between lines of A and B, Fig. 11) and the lines formed by linear dark portions (lines of A and B, Fig. 11) are alternately formed (Fig. 11).



Regarding claim 6, Umetani discloses a structure with all the limitations above and further discloses wherein a particle (such as a cholesteric liquid crystalline particle 30, Figs. 10-11; page 14, para [0057]) is present in a portion where the lines formed by bright portions (bright portions between lines of A and B, Fig. 11) and the lines formed by dark portions (lines of A and B, Fig. 11) are discontinuous (such as a cholesteric liquid crystalline particle 30 is present at discontinuous portions of lines A and B and portions therebetween, Figs. 10-11).

Regarding claim 8, Umetani discloses a method for forming a reflective layer (11, Fig. 12; page 21, para [0080]), comprising:
applying a composition containing a liquid crystal compound and a chiral agent (Figs. 11-12; page 32, para [0112-0113]) onto a surface of a substrate (12, Fig. 12; page 19, para [0073]) without subjecting the surface of the substrate to an alignment treatment (page 36, para [0131]), and curing the composition (page 37, para [0134]),

	wherein, upon observing a cross section of the reflective layer (11, Fig. 11; page 24, para [0088]) in a thickness direction by a scanning electron microscope (Fig. 11; page 14, para [0057]), lines formed by bright portions (bright portions between lines of A and B, Fig. 11; page 24, para [0088]) and lines formed by dark portions (lines of A and B, Fig. 11; page 24, para [0088]) derived from the cholesteric liquid crystalline phase (pages 23-24, para [0086, 0088-0089]) have a wave-like structure (wave-like structure of A and B, Fig. 11), and
	at least a part of the lines formed by bright portions (bright portions between lines of A and B, Fig. 11) and the lines formed by dark portions (lines of A and B, Fig. 11) are discontinuous (bright portions between lines of A and B and lines of A and B are discontinuous, Fig. 11).

Regarding claim 9, Umetani discloses a method for forming a reflective layer with all the limitations above and further discloses wherein, after applying the composition (Figs. 11-12; page 32, para [0112-0113]) onto the surface of a substrate (12, Fig. 12), the composition is heated to bring the liquid crystal compound onto a cholesteric liquid crystalline phase state (pages 36-37, para [0130-0133]), and then the composition is cooled or heated (page 37, para [0134-0135]).

Regarding claim 12, Umetani discloses a method for forming a reflective layer (11, Fig. 12; page 21, para [0080]), comprising:

in a case of forming a reflective layer (11, Fig. 12), which is formed by immobilizing a cholesteric liquid crystalline phase (page 18, para [0071]), on the surface of the substrate (12, Fig. 12),
	wherein, upon observing a cross section of the reflective layer (11, Fig. 11; page 24, para [0088]) in a thickness direction by a scanning electron microscope (Fig. 11; page 14, para [0057]), lines formed by bright portions (bright portions between lines of A and B, Fig. 11; page 24, para [0088]) and lines formed by dark portions (lines of A and B, Fig. 11; page 24, para [0088]) derived from the cholesteric liquid crystalline phase (pages 23-24, para [0086, 0088-0089]) have a wave-like structure (wave-like structure of A and B, Fig. 11), and
	at least a part of the lines formed by bright portions (bright portions between lines of A and B, Fig. 11) and the lines formed by dark portions (lines of A and B, Fig. 11) are discontinuous (bright portions between lines of A and B and lines of A and B are discontinuous, Fig. 11).

Regarding claim 13, Umetani discloses a method for forming a reflective layer with all the limitations of claim 12 above and further discloses wherein, after applying the composition (Figs. 11-12; page 32, para [0112-0113]) onto the surface of a substrate (12, Fig. 12), the composition is heated to bring the liquid crystal compound onto a cholesteric liquid crystalline .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umetani (JP 2005-107296) in view of Takeda et al. (U.S. 2015/0029445).

Regarding claim 10, Umetani discloses a method for forming a reflective layer (11, Fig. 12; page 21, para [0080]), comprising:
applying a composition containing a liquid crystal compound (Figs. 11-12; page 32, para [0112-0113]) and a chiral agent (Figs. 11-12; page 32, para [0112-0113]) onto a surface of a substrate (12, Fig. 12; page 19, para [0073]), and curing the composition (page 37, para [0134]),

	wherein, upon observing a cross section of the reflective layer (11, Fig. 11; page 24, para [0088]) in a thickness direction by a scanning electron microscope (Fig. 11; page 14, para [0057]), lines formed by bright portions (bright portions between lines of A and B, Fig. 11; page 24, para [0088]) and lines formed by dark portions (lines of A and B, Fig. 11; page 24, para [0088]) derived from the cholesteric liquid crystalline phase (pages 23-24, para [0086, 0088-0089]) have a wave-like structure (wave-like structure of A and B, Fig. 11), and
	at least a part of the lines formed by bright portions (bright portions between lines of A and B, Fig. 11) and the lines formed by dark portions (lines of A and B, Fig. 11) are discontinuous (bright portions between lines of A and B and lines of A and B are discontinuous, Fig. 11).

Umetani does not expressly disclose that the composition (Figs. 11-12; page 32, para [0112-0113]) contains a vertical alignment agent.  However, Umetani does disclose that the liquid crystal compound (30, Fig. 2; page 14, para [0057]) is vertically aligned.  Furthermore, Takeda discloses a method for forming an optically anisotropic layer comprising a liquid crystal composition that includes a vertical alignment agent that facilitates the vertical alignment of a liquid crystal compound in the liquid crystal composition (page 25, para [0165]; page 26, para 0173]).



Regarding claim 11, Umetani as modified by Takeda discloses a method for forming a reflective layer with all the limitations above and further discloses wherein, after applying the composition (Umetani: Figs. 11-12; page 32, para [0112-0113]) onto the surface of a substrate (Umetani: 12, Fig. 12), the composition is heated to bring the liquid crystal compound onto a cholesteric liquid crystalline phase state (Umetani: pages 36-37, para [0130-0133]), and then the composition is cooled or heated (Umetani: page 37, para [0134-0135]).

Allowable Subject Matter
Claims 2, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the structure of claim 2 (having all the combination of features including wherein the number of a portion where the lines formed by the dark portions are discontinuous is 0.05 or more per 1 um2 of the cross section of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lan (CN 109917590), Fujita (WO 2018105726), and Zhao et al. (CN 108641582) disclose a liquid crystal material comprising a vertical alignment agent but fail to disclose all the combination of features as recited in the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PAUL C LEE/Primary Examiner, Art Unit 2871